UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December 31, 2010 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: Commission File Number: 000-53578 ————— AMERICAN FIRST FINANCIAL, INC. (Exact name of registrant as specified in its charter) ————— Florida 59-3707569 (State or other jurisdiction (Federal of incorporation or organization) Identification No.) 12900 Vonn Road Suite B102 Largo, FL 33774 (Address of Principal Executive Office) (Zip Code) Phone 727-595-0975Email: americanfirst09@yahoo.com (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller Smaller reporting company X reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes X No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares of the issuer’s common stock, par value $.05 per share, outstanding as of February 21, 2011was 22,882,205 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. American First Financial, Inc. As of December 31, 2010 (unaudited) and March 31, 2010 (audited) and for the three and nine months ended December 31, 2010 and 2009 (unaudited) Contents: Financial Statements: Balance Sheet 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 - 2 - American First Financial, Inc. Balance Sheet December 1, 2010 March 31, 2010 (unaudited) (audited) Assets Current assets Cash $ $ Total current assets Property & equipment, net of accumulated depreciation of$9,422 and $8,171, respectively Intangibles Total Assets $ $ Liabilities and Stockholders' Equity Current liabilities Accounts payable and accrued expenses $ $ Shareholder loans Total current liabilities Stockholders' Equity Common Stock, $.05 par value,50,000,000 shares authorized; 22,882,205 and 22,882,205 shares issued and outstanding, respectively Additional paid-in capital Subscription receivable ) ) Accumulated Deficit ) ) Total stockholders' equity ) ) Total Liabilities and Stockholders' Equity $ $ The notes are an integral part of these financial statements. - 3 - American First Financial, Inc. Statement of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended December,31 December,31 Origination Fees - related party $ Commissions and closing costs - - Gross Margin Operating expenses: Selling - - - General and administrative Professional expenses Compensation - - Depreciation Interest expenses - 50 - Loss on sale of property - - - Total operating expenses Net income(loss) $ ) $ ) $ ) $ ) Earnings (loss) per share, primary and dilutive $
